Opinion by
Mb. Chief Justice Paxson,
This case presents a question which would be interesting to discuss, were not the law controlling it already authoritatively settled. It is, whether a bequest or devise for a charitable use, is void, because given to a person or corporation incapable of taking or holding the legal title.
The 10th section of the Act of April 26, 1855, P. L. 831, provides: “ That no disposition of property hereafter made for any religious, charitable, literary or scientific use, shall fail for want of a trustee, or by reason of the objects being indefinite, uncertain, or ceasing, or depending upon the discretion of a last trustee, or being given in perpetuity, or in excess of the annual value hereinbefore limited; but it shall be the duty of the orphans’ court, or court having equity jurisdiction in the proper county, to supply a trustee, and by its decrees to carry into effect the intent of the donor or testator, so far as the same can be ascertained and carried into effect consistently with íaw and equity, ” etc.
This statute was merely declaratory of the law as it had existed and been enforced by the courts of chancery in England for hundreds of years. It is true, there was a time in this country when the judicial mind was clouded upon this question, and a different rule prevailed, notably in the courts of last resort in Virginia, Maryland, and in the Supreme Court of the United States. But the time came when the scales fell from *261the judicial eye, and the sublime 'doctrine of Scripture, that “ charity never faileth,” at length prevailed. It would be an affectation of learning to review the authorities bearing upon this question. That is only necessary where the law is unsettled. It is sufficient to refer to Zimmerman v. Anders, 6 W. & S. 218. It was there held, that “ a devise to an association for religious purposes, unincorporated at the testator’s death, but since incorporated, is good in Pennsylvania.” There the devise was to a myth. A devise to an unincorporated association is a devise to nobody. But the devise in this instance did not fail, and why? Because it was for a charitable or religious use, and the beneficiaries were the real owners. A gift to the lame, the halt, and the blind, is not to fail in the nineteenth century, because the legal title is given to a person or corporation incapable of taking it, or even forbidden by law to take it. Chancery here steps in to enforce the charity, and commits it to some one who may lawfully administer it.
Was there a charity intended here? Of this there cannot be a question. No one has or will contend, that any beneficial interest was intended to be conferred upon the individuals who might then constitute, or who might hereafter constitute, the missionary committee. The object of the devise was clearly that charitable work, which the missionary committee had in charge, and the beneficiaries were the persons whose welfare was to be promoted by the work. The devise to the corporation could not take effect, because forbidden by the law of this state. It was therefore competent for the court of common pleas, sitting in equity, to enforce this charity, and this it did by appointing a trustee for that purpose. The judgment was properly entered for the plaintiff, and it is affirmed.